Citation Nr: 0632994	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  02-18 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado.  In May 2006, the veteran testified at a 
Board hearing before the undersigned Veterans Law Judge.

At the May 2006 hearing, as well in a written statement dated 
in May 2006, the veteran withdrew from appeal the following 
issues:  Entitlement to an evaluation in excess of 10 percent 
for shrapnel fragment wound of the right foot with neuroma; 
entitlement to an evaluation in excess of 10 percent for 
shrapnel fragment wound of the left hip; entitlement to 
service connection for arthritis of the left foot; 
entitlement to service connection for arthritis of the right 
hand; and entitlement to service connection for arthritis of 
the right hip.  Accordingly, these issues will not be further 
addressed.  38 C.F.R. § 20.204 (2006).


FINDING OF FACT

The veteran's service-connected PTSD has been productive of 
no more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for the veteran's PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §4.130, 
Diagnostic Code 9411 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
furnished VCAA notice to the veteran regarding his increased 
rating claim for PTSD in June 2005.  Because the VCAA notice 
preceded the August 2005 rating decision from which the 
appellant appeals, the express requirements of the law as 
found by the Court in Pelegrini have been satisfied.  

VA has fulfilled its duty to notify the appellant in this 
case.  In the June 2005 letter and the December 2005 
statement of the case, the RO informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997).  The Board also notes that the letter implicitly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  In this regard, he was advised 
to identify any source of evidence not in his possession and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence he may have and that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  With respect to the claim currently on appeal, the 
Board finds that the veteran is not prejudiced by a decision 
at this time since the claim is being denied.  Therefore, any 
notice defect, to include an effective date, is harmless 
error since no effective date will be assigned.  Moreover, 
the veteran was given notice of the disability rating and 
effective date elements of a claim in a March 2006 letter.  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim, including obtaining 
relevant treatment records and affording the veteran VA 
examinations during the appeal period.  The veteran was also 
provided with the opportunity to testify at a Board hearing 
which he attended in May 2006.  The Board notes that neither 
the appellant nor his representative has identified any 
existing pertinent evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact, the veteran stated in writing in March 2006 that he had 
no additional information or evidence to submit to 
substantiate his claim.  He requested that his claim be 
decided as soon as possible.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Facts

Postservice medical records show that the veteran was 
initially diagnosed as having PTSD during a November 1998 VA 
mental health intake examination.  He was not under any 
psychiatric treatment at that time nor was he receiving any 
medication for PTSD.  He was assigned a global assessment of 
functioning (GAF) score of 61. 

On file are VA outpatient records from the mental health 
clinic dated in 1998 and 1999.  These records reflect the 
veteran's reports of nightmares and sleep problems related to 
Vietnam.  The veteran also acknowledged that he was a 
workaholic and that this helped him occupy his time and 
minimized the occurrence of intrusive thoughts.  He said he 
chose an occupation of police/security where symptoms of 
hyperarousal and being on edge were a part of his job.  These 
records show ongoing problems with irritability/inappropriate 
anger and sleeping difficulty.  They also show that the 
veteran began taking medication, Serzone, with some 
improvement.  The records further show that the veteran was 
able to maintain employment despite his PTSD symptomatology.  

An April 1999 VA psychiatric examination report shows that 
the veteran had been receiving treatment and been on 
antidepressant medication, Serzone, since 1998 with a calming 
of PTSD symptoms and anxieties ever since.  This included 
fewer nightmares, better and less intense symptoms of 
aggression, and depression.  The veteran reported that he had 
been married to his third wife for 15 years and described 
their relationship as "somewhat difficult."  He also 
reported that he did not have any friends that he shared 
personal things with.  He said he experienced startle 
reaction to loud noises, and although his nightmares were 
less frequent due to medication, he said his sleep had not 
increased.  On examination the veteran was neat and clean in 
appearance.  He did not evidence hypervigilance and was 
oriented to date, month, year, day of the week, person and 
place.  There was no evidence of thought disorder or brain 
organicity.  He was found to have social skills, but with 
limitations.  The examiner described the veteran as sincere 
and conscientious.  He noted that the veteran contained his 
irritably while at work and tended to take it out on people 
at home.  He remarked that the veteran was "stable" in his 
work situation.  He diagnosed the veteran as having PTSD, 
chronic, and assigned him a GAF of 58.  He noted moderate 
symptoms that affected the veteran's ability to engage with 
people on a personal basis, but noted that the veteran was 
able to maintain a social relationship and get along with 
people he works with.

In November 1999, the RO granted service connection for PTSD 
and assigned the veteran a 30 percent evaluation, effective 
in November 1998.  

A November 1999 VA progress note contains an assessment of 
PTSD, moderate symptoms, in need of continued therapy for 
stress/anger management and education regarding PTSD 
symptomatology and symptoms management.  This assessment is 
also noted on VA progress notes dated in 2000.  Progress 
notes dated from May 2000 to August 2000 reflect GAF scores 
of 60.

VA outpatient records from 2001 to 2003 show that the veteran 
attended monthly individual therapy sessions where he 
discussed events in his personal life.  These records show 
that the veteran remained depressed and irritable and denied 
suicidal and homicidal ideation.  These records consistently 
show GAF scores of 50 and 52.  They include a May 2003 "To 
Whom It May Concern" letter from a VA staff psychiatrist who 
stated that the veteran continued to suffer from PTSD with 
symptoms that included depression and irritability related to 
his illness, struggles with coping with everyday stresses of 
home, work, and managing his ongoing medical conditions.  The 
psychiatrist said that despite regular therapy and 
medication, the veteran's symptoms had worsened over the past 
year.  He opined that the veteran's disability warranted an 
increased evaluation.

In September 2004, the veteran filed a claim for an increased 
rating for PTSD.  

On file are VA mental health individual counseling session 
notes dated in 2004 and 2005.  These notes are by a nurse 
practitioner and reflect symptoms of anger and depression 
that relate to family issues, pain, and current event issues, 
as well the veteran's frustration with VA.  These records 
also show the veteran's continual denial of suicidal or 
homicidal ideation and reflect GAF scores of 52 to 55.  They 
also show that the veteran was taking Prozac.

On VA examination in June 2005, the veteran reported 
continued irritability and an equal number of good nights of 
sleep with nights in which he awakens every two to three 
hours due to "pain".  He was noted to still be working in a 
security position in a jewelry store and generally got along 
well in his job, but was a bit sensitive to the store owner's 
abruptness.  He was also noted to be married to his third 
wife for approximately 20-21 years.  He denied being in any 
social groups, but said he and his wife and grandson enjoyed 
going out to events where other people are such as carnivals 
and restaurants.  He said his wife does most of the shopping 
because such situations make him irritable.  He also said 
that he avoids news about the war.  On examination the 
veteran was neat and clean in appearance.  He had a good 
range of emotions and established rapport readily.  He said 
his concentration varied.  There was no evidence of 
hypervigilance and no thought disorder or brain organicity.  
The examiner said that the veteran continued with some 
symptoms of PTSD, but managed social engagements and 
employment satisfactorily.  The examiner diagnosed the 
veteran as having PTSD, chronic, and assigned him a GAF of 
56.  With respect to psychosocial stressors, the examiner 
said that concerns about the current war situation were 
mildly stressful to the veteran.

In a "To Whom It May Concern" letter dated in September 
2005, a VA staff psychiatrist relayed that the veteran had 
been under treatment for severe PTSD since May 2000.  He 
reported that the veteran had ongoing problems with intrusive 
thoughts, sleep disturbances, memory loss, nightmares, hyper 
vigilance, depression, irritability and social isolation.  He 
said the veteran continued to battle chronic depression and 
poor motivation that interfered with being active with his 
family and rendered him "isolative" regarding friendships.  
He remarked that the veteran had a poor ability to handle 
frustration and was often forgetful.  He also noted continued 
irritability that interfered with his marital relationship.  
He noted anxiety symptoms and panic symptoms that occurred 
more than once a week and sometimes occurred on a daily 
basis.  He reported that the veteran's symptoms were made 
worse by his medical problems and continued to be severe 
despite medication trials and continued therapy.  He 
requested that consideration be given to increasing the 
veteran's disability rating for PTSD.  

During a May 2006 Board hearing, the veteran testified that 
if he doesn't take his medication, Prozac, he get fidgety or 
angry and takes things out on his 13 year old autistic 
grandson whom he takes care of.  He said the Prozac calms him 
down and makes him feel better.  He said he worked as a 
security officer at a jewelry store and had been working 
there for 10 years.  He described his duties mainly as 
sitting behind a desk watching people.  He said he sometimes 
gets upset when people loiter in front of the store and don't 
move when he asks them to, and when his boss takes things out 
on him.  He reported being in monthly therapy for 
approximately 30 minutes per session.  His representative 
pointed out that the veteran was pleasant to a fault and 
although therapy records note that he is soft-spoken, well 
groomed and has good eye contact, this is not the case all 
the time.  The veteran said that he loved to read and goes 
out to eat with his wife and grandson approximately once a 
month.

III.  Analysis

The veteran asserts that the severity of his service-
connected PTSD symptoms warrants a higher than 30 percent 
rating.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, when an 
increased rating is at issue, the current level of disability 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2006)), a 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The GAF is a scale reflecting the psychological, social and 
occupational functioning on a hypothetical continuum of 
mental illness.  See American Psychiatric Associations 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  According to the DSM-IV, a GAF score 
between 31 and 40 is reflective of some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g. depressed man avoids friends, 
neglects family, and is unable to work); a GAF between 41 and 
50 is reflective of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (no friends, unable to keep a job); a GAF between 
51 and 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).

While it is clear from the record that the veteran suffers 
from PTSD symptoms, such symptoms do not meet the criteria 
for a higher than 30 percent rating.  In this regard, the 
veteran's predominant symptoms are anger, irritability, 
depression and sleep problems.  These symptoms are noted in 
the veteran's monthly therapy records as well as on the June 
2005 VA examination report.  These symptoms most approximate 
the criteria for a 30 percent rating.  

The veteran has not been shown to have flattened affect, 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impaired 
judgment, or impaired abstract thinking.  Rather, examination 
findings in June 2005 show that he was neat and clean in 
appearance, had a good range of emotion, and established 
rapport readily.  He said his concentration varied.  There 
was no evidence of hypervigilance and no thought disorder or 
brain organicity.  

Additional symptoms noted by a VA staff psychiatrist in 
September 2005 include intrusive thoughts, memory loss, 
hypervigilance (despite the June 2005 VA examination report 
showing no hypervigilance), and panic "symptoms" more than 
once a week.    

While panic attacks weekly or less often are part of the 
criteria for a 50 percent rating, this symptom, in the 
absence of evidence of the remaining criteria for a 50 
percent rating, do not more nearly approximate a 50 percent 
rating.  That is, the evidence in its entirety more nearly 
approximates the criteria for the veteran's present 30 
percent rating.  This is particularly so when considering the 
veteran's GAF scores which predominantly range from 51 to 56.  
As is noted above, a score between 51 and 60 is indicative of 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers). 

As to social relationships, the evidence shows that the 
veteran has been married to his present spouse for over 20 
years and lives with his autistic grandson whom he cares for.  
He also testified to enjoying social outings with his wife 
and grandson where there are other people such as restaurants 
and carnivals.  During the June 2005 VA examination, the 
veteran was noted to establish rapport easily and show a good 
range of emotions.  Occupationally, he has been working as a 
security officer for the same jewelry company for 10 years.  
The June 2005 VA examiner stated that the veteran was 
managing his social engagements and employment 
"satisfactorily".  

For the reasons explained above, the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  The Board has considered the benefit-of-the-doubt 
doctrine with respect to this claim; however, as the 
preponderance of the evidence is against this claim, that 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis have not been met in the absence of evidence showing 
that the veteran's PTSD resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation); warranted frequent periods of hospitalization; 
or otherwise has rendered impractical the application of the 
regular schedular standards.  The facts show that the veteran 
has maintained employment as a security officer for the same 
company for 10 years and has not asserted that his PTSD has 
markedly interfered with his employment.  See 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for an evaluation in excess of 30 percent for PTSD 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


